Citation Nr: 0029186	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  98-08 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a shrapnel wound of the right hand, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

INTRODUCTION

The appellant served on active duty from April 1964 to April 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in April 1998 by the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

The appellant's residuals of a shrapnel wound of the right 
hand are manifested by complaints of pain, intermittent 
paresthesia in the fingers and impaired grip strength.  He 
has a retained metallic fragment, well-healed scar, and 
painful limited motion of the fourth and fifth fingers, but 
his symptoms are not productive of disability greater than 
that contemplated by the rating for favorable ankylosis of 
the ring and little fingers.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 10 percent for residuals of a shrapnel wound of the right 
hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 
5223 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects that in February 1966, the appellant 
sustained a shell fragment wound to the right hand while 
serving in Vietnam.  It was noted that he sustained fractures 
of the 3rd, 4th and 5th metacarpals and complete severance of 
the extensor digiti minimi with partial severance of the 
extensor carpi ulnaris and had a retained metallic foreign 
body.  There was no artery or nerve involvement and on 
service separation examination in April 1966, it was noted 
that there was good repair of the multiple, extensive 
injuries to the right hand.

On VA examination in February 1969, the appellant reported 
that he experienced pain in his right hand and had difficulty 
lifting heavy objects.  On physical examination there was a 4 
1/4 inch well-healed scar and a moderate depression over the 
dorsum of the right hand.  It was noted that the right hand 
was normal and demonstrated pain free motion with grip 
strength considered to be 85 percent of the left.  
Circumference of the right hand was noted to be 9 inches and 
the left was 8 1/2 inches.  X-ray examination revealed an old 
healed fracture of the proximal end of the fourth metacarpal 
with moderate posterior bowing of the bone at the fracture 
site.  A 2.0 cm. rectangular metallic fragment was noted over 
the distal shaft of the third metacarpal which appeared to 
lie partially within the bone.  It was further noted that an 
old fracture at the site of the metallic fragment was 
indicated by mild deformity in the area.  The diagnosis was 
residuals of shrapnel wound to the right hand with surgery as 
described, and a metallic object in the right hand by x-ray.

In May 1969, based upon the above, the RO granted service 
connection for residuals of a shrapnel wound to the right 
hand with retained foreign body and assigned a 10 percent 
disability evaluation effective from December 20, 1968.  The 
10 percent disability evaluation for the residuals of the 
shrapnel wound of the right hand has been carried forward to 
the present appeal.

In August 1998, a VA examination was conducted.  The 
appellant reiterated the history of his injury and reported 
that he experienced intermittent paresthesia affecting his 
medial digits at times.  He indicated that he had been fired 
from two jobs as a result of his inability to hold a hammer 
when he experienced an exacerbation of his hand problems.  On 
physical examination there was a 3 mm. wide scar over the 
dorsum of the base of the 5th metacarpal which extended in a 
distal radial direction obliquely to approximately the mid-
middle finger metacarpal head area, dorsally.  There was a 15 
degree extension lag at the ring finger proximal 
interphalangeal joint with 0 to 50 degrees motion at the 
distal interphalangeal joint and 0 to 110 degrees at the 
metacarpophalangeal joint.  The right small finger had a 40 
degree extension lag to active extension at the 
metacarpophalangeal joint which was passively correctable.  
However, it was noted to be painful during this maneuver.  
Flexion was shown to 110 degrees at the metacarpophalangeal 
joint; he had 0 to 100 degrees of motion at the proximal 
interphalangeal joint and 0 to 60 degrees of distal 
interphalangeal joint motion.  Sensation was found to be 
intact in the radial and ulnar aspects of the small, ring and 
middle fingers with a less than 2 second capillary refill.  
X-ray examination revealed a 1 cm. metallic foreign body 
anteriorly at the mid-portion of the right third metacarpal 
bone.  An old healed fracture was noted at the proximal and 
mid-portions of the right fourth metacarpal.  Degenerative 
changes were also noted at the right hand and wrist.  The 
examiner commented that the appellant had a hand injury 
during his military service that left him with fingers with 
decreased motion that at times affected his ability to 
perform his job.

In September 2000, the appellant testified that he 
experienced pain when opening his hand and had the sensation 
of needles sticking into his hand at night.  He further noted 
that he had lost some strength and that he had to use his 
left hand more frequently to compensate for his right hand 
impairment.  He said that he could bend the affected fingers 
just a few degrees.


Analysis

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4.  

When, as here, a claimant has experienced a wound of the 
hand, damage to muscle, bone, joints, tendons, etc. must be 
considered.  38 C.F.R. §§ 4.56, 4.73 (1999).  Indeed, the 
"hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc."  38 C.F.R. § 4.73, 
Diagnostic Code 5309, Note (1999).  Consequently, the rating 
schedule provides that such an injury is to be rated on 
limitation of motion, with a minimum 10 percent rating 
assigned.  Id.  

The criteria for rating limitation of motion of affected 
fingers provide for ratings on the basis of favorable or 
unfavorable ankylosis.  38 C.F.R. § 4.71a (1999).  Ankylosis 
or limitation of motion is considered unfavorable when there 
is limited motion preventing flexion of the tip of a finger 
to within 2 inches of the median transverse fold of the palm.  
Id.  The ability to flex farther than that point is 
considered favorable, and limitation of motion of less than 1 
inch in either direction is not considered disabling.  Id.  

After careful review of the evidence of record, the Board 
concludes that entitlement to an increased disability 
evaluation for residuals of a shrapnel wound of the right 
hand is not warranted.  The veteran experiences an extension 
lag in the fourth and fifth fingers--greater in the fifth, 
but there is no indication that he has disabling limitation 
of motion in the third finger, or for that matter in the 
thumb or index finger.  Consequently, because a higher rating 
may not be assigned for limitation of motion (favorable 
ankylosis) of just the ring and little fingers, an increased 
rating is not warranted.  As noted above, the veteran has 
extension lag of 15 degrees in the proximal interphalangeal 
joint of the ring finger and an extension lag of 40 degrees 
in the metacarpophalangeal joint of the little finger, but 
motion of the other joints of each finger were such that 
unfavorable ankylosis of these two fingers has not been 
shown.  See Diagnostic Code 5219 (unfavorable ankylosis of 
the ring and little fingers warrants a 20 percent rating).  
Although a higher rating may be assigned for favorable 
ankylosis which also affects the index finger or thumb, no 
limitation of motion of any other finger has been 
demonstrated.  Consequently, a higher rating on the basis of 
limitation of motion is not warranted.  

Even when considering the pain complained of by the veteran, 
the Board notes that the pain has not been found on objective 
examination to affect function in more than the two last 
fingers or to cause such debility as to equate to unfavorable 
ankylosis of these two fingers.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Despite the veteran's testimony that he can move 
his fingers only a few degrees, the evidence shows that he is 
able to move his fourth and fifth fingers such that his 
disability equates to no more than favorable ankylosis of the 
two fingers.  

The appellant has testified that he experiences a needle-like 
sensation at night and has difficulty holding a hammer while 
at work; however, the objective medical evidence of record 
shows that his sensation is intact.   Indeed, there is no 
additional evidence suggesting any sensory impairment 
attributable to the shrapnel wound.  Consequently, a rating 
on account of nerve damage is not warranted, particularly in 
light of the absence of any objective indication of such a 
problem.  Indeed, when the veteran was first injured, there 
was no nerve damage seen.  Additionally, none was thereafter 
shown on any examination.  

The Board also finds that there is no indication that the 
veteran has a loss of grip strength such that he experiences 
problems tantamount to favorable ankylosis of more than the 
ring and little fingers or unfavorable ankylosis of these two 
fingers.  Id.  His problem has affected his ability to 
perform his job at times, including times he has described as 
exacerbations; however, his grip strength was found to be as 
good as 85 percent of that found in his left hand when he was 
examined in 1969, and nothing about the more recent 
examination suggests that it has worsened over the years.  He 
is able to perform his job working with sheet rock, which is 
adversely affected by his hand problems, but which he 
regularly performs except at certain times.  In this regard, 
it should be pointed out that the schedular rating criteria 
are designed to take such factors into account.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1999).  Therefore, given 
the lack of objective evidence showing that the veteran's 
service-connected problems, including functional limitations 
caused by pain, cause him more difficulty than the disability 
contemplated by favorable ankylosis of the ring and little 
fingers, see Diagnostic Code 5223, the Board finds that an 
increased rating is not warranted.  

The veteran has a scar of the right hand, but it is well 
healed and consequently does not warrant the assignment of a 
separate compensable rating.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (1999) (compensable ratings are assignable 
for superficial scars that are poorly nourished with repeated 
ulceration, or those that are tender and painful on objective 
demonstration).  Additionally, although there is no 
indication in the record that the scar causes functional 
impairment of the hand, see 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1999), any such impairment is already contemplated 
by the limitation of motion analysis set forth above, which, 
for the reasons already enunciated, results in no increase in 
rating.  38 C.F.R. § 4.14 (1999) (evaluation of the same 
disability under different diagnoses is to be avoided).  

Accordingly, entitlement to an increased disability 
evaluation for residuals of a shrapnel wound of the right 
hand is not warranted.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

